UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND BROWN, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00155-JFA-6)


Submitted:   April 28, 2010                   Decided:   May 12, 2010


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen D. Nager, Jennifer L. Swize, JONES DAY, Washington, D.C.,
for Appellant.     W. Walter Wilkins, United States Attorney,
Stacey D. Haynes, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Raymond Brown, III, pled

guilty to conspiracy to possess with intent to distribute and to

distribute fifty grams or more of cocaine base, five kilograms

or more of cocaine, and a quantity of marijuana, in violation of

21 U.S.C. § 846 (2006).         The district court sentenced Brown to

121 months’ imprisonment.       Brown timely appealed.

            Brown’s sole argument on appeal is that he was denied

effective     assistance   of   counsel   because   his   trial    attorney

failed to object to the assessment of three criminal history

points based on his September 2004 juvenile adjudications for

trespassing     and   disturbing    schools.    Claims    of    ineffective

assistance of counsel generally are not cognizable on direct

appeal.     United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).    Rather, to allow for adequate development of the record,

a defendant must bring his claim in a 28 U.S.C.A. § 2255 (West

Supp. 2009) motion.        See id.; United States v. Hoyle, 33 F.3d
415, 418 (4th Cir. 1994).          An exception exists where the record

conclusively establishes ineffective assistance.           United States

v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d

at 295.     Our review of the record reveals that it does not

conclusively show that counsel was ineffective.                We therefore

decline to consider this argument on appeal.



                                      2
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3